ORDER

PER CURIAM.
Kathryn Reed Cole appeals the judgment dismissing her motion to cite Wilson Reed for contempt and failure of the court to order modification of a previously entered QDRO. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).